DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
Claims 1-23 are pending.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/14/2021, 2/25/2022, 8/19/2022, and 8/20/2022 are being considered by the examiner. The examiner notes that in the IDS submitted on 2/25/2022, citation No. 2 is title “Australian office action response filed 12/1/2021”. However, the non-patent literature (NPL) included with the IDS failed to include an Australian office action response. As such, the document has not been considered. The examiner further notes that NPL filed on 2/25/2022 contains a document dated 12/1/2021 but that appears to be internal communications between applicant representatives and not an Australian office action response. Additionally, the examiner notes that various NPL documents and a foreign reference document were submitted on 5/22/2022 but without a corresponding IDS. 
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.
Initially, the examiner notes that Applicant’s original argument is that “there is no logical reason why a person of ordinary skill in the art would believe that applicant has enumerated three separate interfaces in the same claim just to claim the same interface three times” (Applicant arguments, page 6). However, the argument is moot in light of applicant’s own admission: “claim 1 is ‘broad enough’ to include same interfaces […] this is exactly how the person of skill in the art familiar with the cannons of claim interpretation would interpret claims 1 and 18” (Applicant arguments, page 8). This renders the remaining arguments moot since they are all based on Applicant’s original argument. However, for clarity, the examiner has included a response to individual arguments.
In the response filed, applicant argues, in substance:
a) In pages 6-7 of the response filed, applicant argues that paragraph [0008] in the specification of the present application recites that the description and drawings of the invention “should not be taken to limit the invention to the specific embodiments” and therefore, a person of ordinary skill in the art “would not infer that applicant intended to limit its claimed interfaces to the single ‘network interface’ depicted in Fig. 6, or that ‘network interface 602’ is even a single interface. 
In response to argument (a), the examiner notes that neither the Final Rejection dated 10/15/2021 nor the Advisory Action dated 11/29/2021 “limit” applicant’s invention to a single interface. 
Note, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit's en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard.
Although claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation in light of the specification). This means that the words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004).
Under their plain meaning, the terms “first interface”, “second interface”, and “third interface” would be broad enough to encompass both a single interface and multiple interfaces. In fact, applicant, in page 8 of the response filed, admits as much: “claim 1 is ‘broad enough’ to include same interfaces or different interfaces […] this is exactly how the person of skill in the art familiar with the cannons of claim interpretation would interpret claims 1 and 18”.
Since applicant admits that claim 1 is broad enough to include same interfaces, then a rejection using prior art that encompasses a single interface is appropriate. 
b) In pages 6-7 of the response filed, applicant argues that paragraph [0037] of the specification, as filed, recites that “[w]hile the embodiments of Fig. 2 illustrates a WiFi communication system 200 with a single AP 201, multiple Aps may be used in the WiFi communication system 200 which are operable to communicate with the remote server 204 via the Communication Channel 208”, and from this, “a person of ordinary skill in the art would conclude that Applicant’s depiction of individual items in the drawings are merely explanatory […] rather than intended ‘to limit the invention to the specific embodiments.
In response to argument (b), the examiner respectfully disagrees. The examiner notes that, as explained in argument (a), above, neither the Final rejection dated 10/15/2021 nor the Advisory Action dated 11/29/2021 “limit” applicant’s invention to a single interface. Instead, the claims are examined using the Broadest Reasonable Interpretation standard, which, as applicant admitted in page 8 of the response filed, “claim 1 is ‘broad enough’ to include same interfaces”.
c) In page 7 of the response filed, applicant argues that the examiner’s assertion, in page 3 of the advisory action dated 11/29/2021, that “[r]eferring to each instance of a same device […] by different names is advantageous, and a common practice in the art” is wrong because “referring to different interfaces […] would lead to the same result […] and, thus, cannot support an interpretation against Applicant’s express intent”.
In response to argument (c), the examiner respectfully disagrees. It’s unclear why applicant believes that using different interfaces leading to the same result as using a single interface would negate the fact that instances of a same devices are usually referred to by different names. In fact, in page 8 of the response filed, applicant notes that in an example which uses of the terms “first direction” and “second direction”, the first direction and the second direction could be the “same direction” and that would be “nothing unusual”.
d) In pages 7 (starting at line 23) and 8 of the response filed, applicant argues that the examiner “wrongly concludes that ‘claim 18 would improperly’” broaden claim 1 because claim 1 “is ‘broad enough’ to include same or different interfaces”.
In response to argument (d), the examiner is unclear on what applicant is arguing. The examiner notes that as stated by applicant in page 6 of the response filed, Applicant’s argument was “that there is no logical reason why a person of ordinary skill in the art would believe that applicant has enumerated three separate interfaces in the same claim just to claim the same interface three times”.
The examiner’s hypothetical conclusion was based on Applicant’s argument “that there is no logical reason why a person of ordinary skill in the art would believe that applicant has enumerated three separate interfaces in the same claim just to claim the same interface three times”, not on the broadest reasonable interpretation of the claims. Had the examiner found claim 18 to be broader than claim 1, claim 18 would have been rejected under 35 USC 112(d), but the claim was not rejected. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 7-10, and 18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Clark et al. (US 5970064 A, hereinafter Clark).
Regarding claim 1, Clark discloses a server (Fig. 2, a network controller 200) comprising:
a first interface coupled to a first communication unit (col. 12, lines 21-23, collecting information from switches (the communication units); col. 10, lines 52-55, the information transmitted to the network controller is from each switch (see also Fig. 7, each switch, including S2, transmits the information, interface to receive the information inherent)), 
the first interface receives a first set of collected data associated with a first network managed by the first communication unit (col. 12, lines 21-23, collecting information from switches (the communication units); col. 10, lines 52-55, the information transmitted to the network controller is from each switch (see also Fig. 7, each switch, including S2, transmits the information); col. 1, line 67, to col. 2, line 3, each switch manages devices attached to the switch (i.e. a network local to the switch), therefore, the collected information is associated to the network managed by each respective switch); 
a second interface coupled to a second communication unit (col. 12, lines 21-23, collecting information from switches (the communication units); col. 10, lines 52-55, the information transmitted to the network controller is from each switch (see also Fig. 7, each switch, including S5, transmits the information, interface to receive the information inherent)), 
the second interface receives a second set of collected data associated with a second network managed by the second communication unit (col. 12, lines 21-23, collecting information from switches; col. 10, lines 52-55, the information transmitted to the network controller is from each switch (see also Fig. 7, each switch, including S5, transmits the information); col. 1, line 67, to col. 2, line 3, each switch manages devices attached to the switch (i.e. a network local to the switch), therefore, the collected information is associated to the network managed by each respective switch), 
the second network being a different network than the first network (Fig. 2, switches S2 and S5 are different as they include different customer equipment devices (CEQs) attached to them); 
a memory coupled to the first and second interfaces, the memory stores the first and second sets of collected data (col. 12, lines 64-67, the information is "collected" by the network controller (collection implies storage)); 
a processor coupled to the memory, the processor generates at least one policy based at least in part on an analysis of the first and second sets of collected data (col. 12, lines 64-67, a policy is generated from the collected information from each switch); and 
a third interface coupled to the processor, the third interface transmits the at least one policy to the first communication unit that makes a performance-related adjustment within the first network based on the at least one policy (col. 12, lines 24-31, producing, as a result of the processing, at least one policy to be implemented by the switches; col. 13, lines 6-10, the policies are distributed from the network controller to the switches - interface to communicate the policy implied). 
Regarding claim 2, Clark discloses the server of claim 1 wherein the adjustment within the first network is an implementation of an algorithm (col. 17, line 54-65, in response to receiving policy data, selecting a decision table, based on a condition and quality of service information).
Regarding claim 3, Clark discloses the server of claim 1 where in the adjustment within the first network is a change in a parameter value (col. 13, lines 33-50, and col. 14, lines 44-61, parameters used by the switches to operate is evolved into new parameters).
Regarding claim 4, Clark discloses the server of claim 1 wherein the first communication unit reduces interference in the second network based on an implementation of the at least one policy within the first network (col. 12, lines 21-31, the new policies, when implemented by individual switches, will result in "optimized traffic control operation of the network as a whole" (i.e. the network of Fig. 2, which includes switches S1-S1 and thus the corresponding local networks, see col. 10, lines 8-12); col. 6, line 42, to col. 7, line 11, admission control is used to prevent a new connection from interfering with existing connections across the network).
Regarding claim 7, Clark discloses the server of claim 1 wherein the first and second sets of collected data comprise historical data (col. 13, lines 35-60, " Each switch transmits across the network, its current active policy data, optionally along with the corresponding current status data for each node device, to the network controller […] The status data may include service request parameters such as the input call demand, i.e. the rate at which calls are arriving at each switch, both currently and historically"). 
Regarding claim 8, Clark discloses the server of claim 1 wherein the processor: generates a first control signal that is sent to the first communication unit at a first pre-defined time, the first control signal comprising a first policy adjustment to the first network (col. 14, lines 56-61 "After a predetermined optimization period, comprising a large number of passages through steps 1502-1506, or when no further significant improvement in the population occurs from generation to generation, in step 1507 the selected strings form the basis of the new policy data transmitted to the switches"; col. 16, lines 42-43, "Periodically, the population of strings, representing new policy data is transmitted to the switches in step 1507"); and 
generates a second control signal that is sent to the second communication unit at a second pre-defined time, the second control signal comprising a second policy adjustment to the second network (col. 14, lines 56-61 "After a predetermined optimization period, comprising a large number of passages through steps 1502-1506, or when no further significant improvement in the population occurs from generation to generation, in step 1507 the selected strings form the basis of the new policy data transmitted to the switches"; col. 16, lines 42-43, "Periodically, the population of strings, representing new policy data is transmitted to the switches in step 1507"). 
Regarding claim 9, Clark discloses the server of claim 8 wherein the first pre-defined time and the second pre-defined time are different (col. 16, lines 42-43, "Periodically, the population of strings, representing new policy data is transmitted to the switches in step 1507").
Regarding claim 10, Clark discloses the server of claim 8 wherein the first policy adjustment and the second policy adjustment are different (col. 16, lines 42-43, "Periodically, the population of strings, representing new policy data is transmitted to the switches in step 1507").
Regarding claim 18, Clark discloses the server of claim 1 wherein at least two interfaces within the first, second and third interfaces are the same interface (Fig. 2, a single interface (e.g. link from controller to S1) is used).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark (US 5970064 A) in view of Jaszewski et al. (US 5933420 A, hereinafter Jaszewski ).
Regarding claim 5, Clark discloses the server of claim 4.
Clark does not disclose that the at least one policy adjusts channel transmission characteristics of at least one wireless channel within the first network.
Jaszewski discloses at least one policy that adjusts channel transmission characteristics of at least one wireless channel within the first network (col. 3, lines 33-35, nodes on a network may be wireless access points; col. 5, lines 12-25, a network manager collects data pertaining to the wireless access points and generates a policy (new set of channel assignments) for the access points that, when implemented by the access points, results in the access points communicating with other devices without interference).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Clark in view of Jaszewski so that the at least one policy adjusts channel transmission characteristics of at least one wireless channel within the first network.
One of ordinary skill in the art would have been motivated because it would improve network communications in wireless environments.
Regarding claim 6, the combined system of Clark and Jaszewski discloses the invention substantially as applied to claim 5, above, wherein the channel transmission characteristics comprise a modification to a transmission band across the at least one wireless channel within the first network (Jaszewski, col. 5, lines 12-25, a network manager collects data pertaining to the wireless access points and generates a policy (new set of channel assignments) for the access points; col. 1, lines 46-48, channels encompass bands).
Claims 11-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark (US 5970064 A) in view of Malik et al. (US 20090059872 A1, hereinafter Malik).
Regarding claim 11, Clark discloses the server of claim 1 wherein the first and second communication units are access points (Fig. 2, the communication units are access points because they connect customer equipment devices  (and may be wireless, see col. 1, lines 16-18)).
Clark does not disclose that the access points are WI-FI access points. 
Malik discloses that access points may be WI-FI access points (¶[0017], access points may be WI-FI access points).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Clark in view of Malik for the access points to be WI-FI access points. 
One of ordinary skill in the art would have been motivated because well-known standards would facilitate implementation of wireless networks.
Regarding claim 12, Clark discloses the server of claim 1.
Clark does not disclose that the first and second communication units are cellular base stations.
Malik discloses that first and second communication units may be cellular base stations (Fig. 1, the access points provide connection to mobile user devices 160; ¶[0018], user devices include mobile telephones).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Clark in view of Malik so that the first and second communication units are cellular base stations.
One of ordinary skill in the art would have been motivated because it would enable users with commonly used devices to make use of the network.
Regarding claim 13, the combined system of Clark and Malik discloses the invention substantially as applied to claim 12, above, wherein the first communication unit is a small cell base station (Malik, ¶[0018], the mobile devices may be mobile telephones; ¶[0019], the access points are for local area networks (small networks)).
Regarding claim 14, Clark discloses the server of claim 1.
Clark does not disclose that the first and second sets of collected data comprise RSSI measurements collected within the first and second networks.
Malik discloses that first and second sets of collected data comprise RSSI measurements collected within the first and second networks (¶[0028], collecting "signal strength indicators (RSSIs) from different access points" to transmit a policy to the access points (see ¶[0029]-[0030] and ¶[0047])).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Clark in view of Malik so that the first and second sets of collected data comprise RSSI measurements collected within the first and second networks.
One of ordinary skill in the art would have been motivated because it would improve the connectivity of user devices when multiple access points are present.
Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark (US 5970064 A) in view of Malik (US 20090059872 A1), as applied to claim 14, above, and further in view of Roy et al. (US 2006/0187885 A1, hereinafter Roy).
Regarding claim 15, the combined system of Clark and Malik discloses the invention substantially as applied to claim 14.
The combined system of Clark and Malik does not disclose that the at least one policy adjusts a transmission rate of at least one channel within the first network.
Roy discloses that the at least one policy adjusts a transmission rate of at least one channel within the first network (¶[0061], a first station transmitting information to a second station, including a parameter (RSSI or SNR) and receiving, from the second station, a rate command (policy) indicating a preferred rate; ¶[0031], using an algorithm using the parameter (RSSI) and the preferred transmission rate (received from the second station)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined system of Clark and Malik in view of Roy so that the one or more algorithms use the parameter.
One of ordinary skill in the art would have been motivated because it would allow adaptation on networks with fading conditions (Roy, paragraph [0002])
Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark (US 5970064 A) in view of Roy (US 2006/0187885 A1).
Regarding claim 16, Clark discloses the server of claim 1.
Clark does not disclose that the first and second sets of collected data comprise collected measurements related to SNR across a plurality of wireless channels within the first and second networks.
discloses that first and second sets of collected data comprise collected measurements related to SNR across a plurality of wireless channels within the first and second networks (¶[0061], a first station transmitting information to a second station, including a parameter (RSSI or SNR) and receiving, from the second station, a rate command (policy) indicating a preferred rate; ¶[0031], using an algorithm using the parameter (RSSI) and the preferred transmission rate (received from the second station); ¶[0023], adaptation is performed for each wireless channel).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Clark in view of Roy so that the first and second sets of collected data comprise collected measurements related to SNR across a plurality of wireless channels within the first and second networks.
One of ordinary skill in the art would have been motivated because it would allow adaptation on networks with fading conditions (Roy, paragraph [0002]).
Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark (US 5970064 A) in view of Roy (US 2006/0187885 A1), as applied to claim 16, above, and further in view of Raghothaman et al. (US 20100167771 A1, hereinafter Raghothaman).
Regarding claim 17, Clark discloses the server of claim 16.
The combined system of Clark and Roy does not disclose that the at least one policy adjusts a transmission power level across a first wireless channel within the plurality of wireless channels.
Raghothaman discloses at least one policy adjusts a transmission power level across a first wireless channel within the plurality of wireless channels (paragraph [0081], a first device determines a transmission power to be used by an access point; ¶[0076], providing power parameters to the access point).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined system of Clark and Roy in view of Raghothaman so that the at least one policy adjusts a transmission power level across a first wireless channel within the plurality of wireless channels.
One of ordinary skill in the art would have been motivated because it would prevent interference between competing access points (Raghothaman, implied, see paragraph [0072]).
Allowable Subject Matter
Claims 19-23 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767. The examiner can normally be reached M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BORIS D GRIJALVA LOBOS/               Primary Patent Examiner, Art Unit 2446